DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s argues that withdrawn Claims 1-15 do indeed read on elected Group II. Examiner finds applicant’s arguments persuasive. Thus, claims 1-20 remain pending in the application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claim 7 and claim 1 of U.S. Patent No. 10,710,172, hereinafter U.S. ‘172. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. ‘172’s claim 7 discloses a power tool (U.S. ‘172 claim 7, line 1, discloses a “core drill”) comprising a housing including a motor housing portion, a drive housing, and a mounting portion between the motor housing portion and the drive housing (U.S. ‘172 claim 7, lines 2-4); a motor located within the motor housing portion (U.S. ‘172 claim 7, line 5); a spindle configured to rotate about a rotational axis in response to torque received from the motor (U.S. ‘172 claim 7, lines 9-10); a handle holder coupled to the drive housing (U.S. ‘172 claim 7, line 16), the handle holder defining a first mounting point (U.S. ‘172 claim 7, line 22-23), and the mounting portion defining a second mounting point (U.S. ‘172 claim 7, lines 24-25); and an auxiliary handle selectively attachable to each of the first and second mounting points (U.S. ‘172 claim 7, lines 19-21), wherein the first mounting point is located at a first position along the rotational axis (U.S. ‘172 claim 1, lines 17-18), and the second mounting point is located at a second position offset from the first position in a direction along the rotational axis (U.S. ‘172 claim 1, lines 18-20). 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claim 7, claim 1, and claim 13 of U.S. Patent No. 10,710,172, hereinafter U.S. ‘172. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. ‘172’s claim 7 and claim 1 as mentioned above discloses most of the elements of the power tool as mentioned above. Moreover, U.S. ‘172 claim 13’s discloses that the auxiliary handle includes a threaded shank, and wherein each of the first and second mounting points includes a threaded bore configured to receive the threaded shank (U.S. ‘172 claim 13, lines 17-20).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claim 7, claim 1, claim 4, and claim 6 of U.S. Patent No. 10,710,172, hereinafter U.S. ‘172. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. ‘172’s claim 7 and claim 1 as mentioned above discloses most of the elements of the power tool as mentioned above. Moreover, U.S. ‘172 claim 6’s discloses that the handle holder is selectively rotatable relative to the drive housing about the rotational axis between a plurality of rotational positions (U.S. ‘172 claim 6, lines 1-3).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claim 7, claim 1, and claim 8 of U.S. Patent No. 10,710,172, hereinafter U.S. ‘172. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. ‘172’s claim 7 and claim 1 as mentioned above discloses most of the elements of the power tool as mentioned above. Moreover, U.S. ‘172 claim 8’s discloses that the mounting portion defines a third mounting point (U.S. ‘172 claim 8, lines 1-2), and wherein the auxiliary handle is selectively attachable to the third mounting point (U.S. ‘172 claim 8, lines 3-4).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claim 7, claim 1,  and claim 8 of U.S. Patent No. 10,710,172, hereinafter U.S. ‘172. 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claim 7, claim 8,  and claim 9 of U.S. Patent No. 10,710,172, hereinafter U.S. ‘172. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. ‘172’s claim 7 discloses a power tool (U.S. ‘172 claim 7, line 1, discloses a “core drill”) comprising a housing including a motor housing portion, a drive housing, and a mounting portion between the motor housing portion and the drive housing (U.S. ‘172 claim 7, lines 2-4); a motor located within the motor housing portion (U.S. ‘172 claim 7, line 5); a spindle configured to rotate about a rotational axis in response to torque received from the motor (U.S. ‘172 claim 7, lines 9-10); a transmission at least partially disposed within the drive housing (U.S. ‘172 claim 9, lines 11-12), the transmission configured to transmit torque from the motor to the spindle (U.S. ‘172 claim 9, lines 12-13); and an auxiliary handle selectively attachable to the housing at each of a first mounting point, a second mounting point, and a third mounting point (U.S. ‘172 claim 7, lines 19-21 and U.S. ‘172 claim 8, lines 1-4), wherein at least one of a group consisting of the first mounting point, the second mounting point, and the third mounting point is located on the mounting portion (U.S. ‘172 claim 7, lines 24-25).  
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claim 7, claim 8,  and claim 9 of U.S. Patent No. 10,710,172, hereinafter U.S. ‘172. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. ‘172’s claim 7, claim 8, and claim 9, as mentioned above discloses most of the elements of the power tool as mentioned above. Moreover, U.S. ‘172 claim 7 specifically discloses a handle holder 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claim 7, claim 8,  claim 9, and claim 1 of U.S. Patent No. 10,710,172, hereinafter U.S. ‘172. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. ‘172’s claim 7, claim 8, and claim 9, as mentioned above discloses most of the elements of the power tool as mentioned above. Moreover, U.S. ‘172 claim 1 specifically discloses a first mounting point (U.S. ‘172 claim 7, line 22-23) located at a first position along the rotational axis (U.S. ‘172 claim 1, lines 17-18), the second mounting point (U.S. ‘172 claim 7, lines 24-25) is located at a second position offset from the first position in a direction along the rotational axis (U.S. ‘172 claim 1, lines 18-20), and the third mounting point (U.S. ‘172 claim 8, lines 1-3) is located at a third position (the positon that is opposite the second mounting point as mentioned in U.S. ‘172 claim 8, lines 1-3) offset from the first position in the direction along the rotational axis (since the third positon is a position that is opposite the second mounting point as mentioned in U.S. ‘172 claim 8, lines 1-3, and the second position is offset from the first position, then it follows that the third position is offset from the first position). 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claim 7, claim 8, claim 9, claim 4, and claim 6 of U.S. Patent No. 10,710,172, hereinafter U.S. ‘172. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. ‘172’s claim 7, claim 8, and claim 9, as mentioned above discloses most of the elements of the power tool as mentioned above. Moreover, U.S. ‘172 claim 7 specifically discloses that the first mounting point (U.S. ‘172 claim 7, lines 19-20) is selectively rotatable (U.S. claim 7, lines 16-18) about the rotational axis relative the housing (U.S. ‘172 claim 6, lines 1-3). 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claim 7 and claim 6 of U.S. Patent No. 10,710,172, hereinafter U.S. ‘172. 

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claim 7, claim 6, and claim 1 of U.S. Patent No. 10,710,172, hereinafter U.S. ‘172. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. ‘172’s claim 7 and claim 6 as mentioned above discloses most of the elements of the power tool as mentioned above. Moreover, U.S. ‘172 claim 1 specifically discloses that the first mounting point is located at a first position along the rotational axis (U.S. ‘172 claim 1, lines 17-18), and the second mounting point is located at a second position offset from the first position in a direction along the rotational axis (U.S. ‘172 claim 1, lines 18-20).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lepold (U.S. Patent No. 6,241,594).
Regarding claim 10, Lepold discloses (Figures 1-9) a power tool (Column 4, lines 29-31) comprising: 
a housing (10) including a motor housing portion (12), a drive housing (14)(Column 4, lines 29-37), and a mounting portion (40) between the motor housing portion (12) and the drive housing (14)(Figure 1)(Column 4, lines 55-60);
a motor (Column 4, lines 30-32) located within the motor housing portion (12); a spindle (16) configured to rotate about a rotational axis (18) in response to torque received from the motor (Figure 2) (Column 4, lines 30-37);
a transmission (the “miter gear” mentioned in Column 4, lines 34-36) at least partially disposed within the drive housing (14), the transmission (the “miter gear” mentioned in Column 4, lines 34-36) configured to transmit torque from the motor to the spindle (16)(Column 4, lines 33-36); and
an auxiliary handle (30)(Column 4, lines 45-48) selectively attachable to the housing (10) at each of a first mounting point (42a), a second mounting point (42b), and a third mounting point (42c)(Figure 2)(Column 4, line 62 – Column 5, line 13),
wherein at least one of a group consisting of the first mounting point (42a), the second mounting point (42b), and the third mounting point (42c) is located on the mounting portion (40)(Figures 1-2). 
Regarding claim 11, Lepold discloses (Figure 3) that the aforementioned auxiliary handle (30) includes a threaded shank (122) (Column 6, lines 29-33), and wherein each of the first (42a), second (42b), and third (42c) mounting points includes a threaded bore (120) configured to receive the threaded shank (122)(Column 6, lines 29-45). 
Regarding claim 12, Lepold discloses that the aforementioned threaded bore (120) of the second mounting point (42b) and the threaded bore (120) of the third mounting point (42c) extend inwardly from opposite sides of the mounting portion (40)(Figure 2). 
Regarding claim 13, Lepold discloses a handle holder (40) coupled to the drive housing (14)(Column 4, lines 55-60), the handle holder (40) defining the first mounting portion (42a)(Figures 1-2)(Column 4, lines 55-67).  
Regarding claim 15, Lepold discloses that the first mounting point (42a) is selectively rotatable about the rotational axis (18) relative to the housing (10)(Figure 2). 
Allowable Subject Matter
Claims 4, 5, 8, 9, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASIR A DIAB whose telephone number is (571)270-0486.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YASIR A DIAB/Examiner, Art Unit 3722                                                                                                                                                                                                        3/16/21

/Alan Snyder/Primary Examiner, Art Unit 3722